Citation Nr: 1710994	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1977 to October 1986.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This claim was previously before the Board in August 2014 where it was remanded for additional development.  The RO substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998). 


FINDING OF FACT

Obstructive sleep apnea did not have onset during service, is not otherwise related to service, and is not proximately due or the result of a service-connected disability, and was not aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by a November 2009 letter.  See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the duty to assist the Veteran in obtaining relevant records has also been satisfied.  The Veteran's service records, VA treatment records, and identified private treatment records have been associated with the claims file. The Veteran has not identified any additional available, outstanding records pertinent to his sleep apnea claim.  

The Veteran was afforded a VA examination in May 2010 and a supplemental medical opinion rendered in October 2014.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).
 
Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §3.303(a)(2016).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service. 38 C.F.R. §3.303(d)(2016).  

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

Factual History 

The Veteran's service treatment records show no relevant complaints, treatment, diagnosis, or any other manifestations of a sleep disorder.  Periodic examinations are also negative as to any reports of fatigue or sleep disturbances.  Notably, the service treatment records include reports of respiratory problems, including shortness of breath, wheezing, coughing due to his pre-existing asthma and in-service diagnosis of asthmatic bronchitis.  The Veteran's September 1986 separation examination revealed normal nose, sinuses, mouth and throat upon physical examination. 

Post-service, the earliest mention of sleep apnea was in August 2009 when the Veteran filed a claim for service connection for obstructive sleep apnea.  In August 2009, the Veteran was diagnosed with obstructive sleep apnea following a sleep study at a private facility.
  
In November 2009, the Veteran submitted a statement that he has had "sleep apnea for quite some time, but ignored it" and only became aware when his wife "complained about the situation" and told the Veteran that he stopped breathing while sleeping due to sleep apnea.  See VA Form 21-4138 Statement in Support of Claim, November 2009.  The Veteran also enclosed a copy of the sleep study from August 2009. See UCSF/Mt. Zion polysomnography report, August 2009.

In March 2010, the Veteran submitted a note from his private physician, Dr. A.O. stating, "[Veteran] has sleep apnea and HTN. Sleep Apnea is associated with hypertension."  See note from Dr. A.O., March 2010.  Thereafter, in March 2010, the Veteran filed a claim for obstructive sleep apnea, to include as secondary to his service-connected hypertension which was evaluated at 10 percent disabling in September 1987.

In May 2010, the Veteran was provided a VA examination for his sleep apnea claim.  The examiner conducted an in-person examination and reported a review of the relevant records.  During the clinical interview, the Veteran reported that "for many years his wife had complained of his snoring and poor sleep quality."  He also reported occasionally having night sweats, and that he "gained 50 pounds since his discharge from the Air Force."  Citing review of the medical literature and the Veteran's clinical interview, the examiner concluded that the "Veteran's current sleep apnea is not caused or is the result of the service-connected hypertension, as the literature does not support hypertension as a cause of sleep apnea."  The examiner explained "nowhere is there a link between hypertension causing sleep apnea," and supported her finding by referencing medical literature which lists obstructive sleep apnea as the first in a list of causes of secondary hypertension.    

In May 2011, the Veteran submitted a VA Form 9 and stated that his wife, a Registered Nurse, told him he had "sleep apnea long time ago" and a sleep study in August 2009 confirmed the presence of obstructive sleep apnea where he was prescribed a CPAP machine. See VA Form 9, signed April 2011.  The Veteran also enclosed a WebMD article discussing a study which confirmed "disturbed breathing during sleep is associated with high blood pressure in middle-aged and older persons" and researchers finding a "link between sleep apnea, snoring, and high blood pressure" as associated with sleep apnea.  Id. 

In October 2014, in compliance with the Board's August 2014 Remand, an addendum opinion was issued by the same VA examiner that conducted the May 2010 examination.  In the October 2014 addendum opinion, the examiner determined that it was less likely than not that the Veteran's sleep apnea was directly related to his military service.  Citing to her review of the Veteran's medical records, the examiner noted the Veteran's "STR's show no complaints of snoring or other sleep problems in service."  The examiner referenced the subjective history provided by the Veteran and stated that his wife did not note symptoms during his period of service from 1982 to 1986.  The examiner indicated that records show the Veteran's diagnosis of sleep apnea in August 2009, approximately 23 years following release from service. 

Additionally, the VA examiner addressed the conflicting medical evidence, a WebMD article submitted by the Veteran which pointed to a study suggesting a link between disturbed breathing during sleep and high blood pressure.  The examiner found the "literature failed to show any causative link for sleep apnea as due to hypertension."  Conversely, she stated, "[s]ubstantial evidence shows that patients with OSA have an increased incidence of hypertension compared with individuals without OSA and that OSA is a risk factor for the development of hypertension."  
In support, she cited to medical literature demonstrating obstructive sleep apnea as a recognized cause of secondary hypertension.  

Further, the examiner identified that the Veteran "also has other comorbidities for sleep apnea including obesity," where "[e]pidemiologic data support a link between obesity and hypertension as well as between OSA and hypertension."  In support of this finding, the examiner cited to medical literature and consideration of the Veteran's medical history.  In sum, the examiner concluded that the Veteran's sleep apnea was not caused or aggravated by hypertension, and noted "there is only evidence showing [obstructive sleep apnea] causing hypertension."  

Analysis 

For the reasons discussed below, the Board finds that service connection is not warranted for sleep apnea.  

As previously noted, the evidence of record suggests that the obstructive sleep apnea was not identified until August 2009, more than 23 years after retirement from service.  The available service treatment records are negative for any complaints of or treatment for sleep apnea.  The contemporaneous records establish that the relevant systems were normal at separation.  There is no reliable evidence that the Veteran had symptoms of apnea during service or in proximity to service.  As explained below, the probative evidence of record establishes that the Veteran did not have sleep apnea during service and that his current condition is not related to military service.    

The Board accepts the May 2010 and October 2014 VA opinions constitute the most probative medical evidence of record.  Following a physical evaluation of the Veteran and consideration of the available record, the examiner concluded there is no reliable evidence linking the Veteran's sleep apnea to service.  As indicated by the examiner, the Veteran's service treatment records contain no documentation of sleep apnea or relevant symptoms.  The examiner noted consideration of the Veteran and his wife's subjective descriptions regarding onset of sleep apnea "a long time ago", but that such statements are inconsistent with the available service records.  The examiner rendered her opinions after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  The opinion supports a finding that the Veteran's current condition of sleep apnea is not related to military service.
  
Further, the Board finds the VA opinions highly probative regarding a finding that the Veteran's claimed obstructive sleep apnea is not caused or aggravated by his service-connected essential hypertension.  The examiner cited to medical literature establishing sleep apnea as a recognized cause of secondary hypertension.  Notably, in reference to the Veteran's other medical conditions including obesity, the examiner indicated data supporting a link between obesity and hypertension as well as between obstructive sleep apnea and hypertension.  The examiner provided a thorough rationale supported by her medical expertise and consideration of medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  The opinion supports a finding that the Veteran's sleep apnea is not caused or aggravated by service-connected hypertension.    
  
Additionally, the Board finds the VA medical opinions to be of significantly greater probative value than any suggestions of a possible link between sleep apnea and hypertension as referenced by Dr. A.O.'s March 2010 note.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As such, the Board finds the private physician's one sentence note inadequate to decide the issue as it does not provide an opinion linking sleep apnea directly to the Veteran's military service and also contributes no rationale for its conclusion.    

Lastly, the Board finds the WebMD article submitted by the Veteran is also of little probative value.  Without consideration by a clinical professional of the specific nature and circumstances of the Veteran's sleep apnea and consideration of his unique medical history, the submitted reference to the WebMD study, which itself is not associated with the record, is insignificant on this point.  Generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury, and without application to the specific facts of the case, the Veteran's reference to these studies does little to support his claims. Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)(holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996)(finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).  

In short, the Veteran has not presented any competent medical evidence that contradicts the conclusions of the May 2010 and October 2014 VA medical opinions.  The Board finds that the VA medical opinions are adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  

In making these findings, the Board is cognizant of the Veteran and his wife's lay statements that relate his claimed sleep apnea to either his service or to a service-connected disability.  In this regard, the Board finds that they are not competent as to a nexus.  Although it is error to categorically reject a lay person as competent to provide a diagnosis or nexus opinion, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Here, the linking of obstructive sleep apnea, or the diagnosis thereof, with service-connected hypertension, which is an internal medical process not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins. See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  To the extent that the Veteran's wife can observe symptoms such as the Veteran waking during periods of sleep or having difficulty breathing, she is competent to comment on and endorse these symptoms. But, attributing the onset of sleep apnea either to a period of service which ended 23 years prior to onset of symptoms or to service-connected hypertension, is a complex medical determination well beyond her competence.  As such, the Veteran and his wife's lay statements pertaining to these issues are not competent lay evidence.  Regardless, the Veteran and his wife's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.

Accordingly, the Board finds that sleep apnea was not incurred in, or otherwise related to service, and is not proximately due to a service-connected disability.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


